90 N.Y.2d 883 (1997)
Paul R. Doyle, Appellant,
v.
Neil S. Ruskin, Respondent.
Court of Appeals of the State of New York.
Submitted June 23, 1997
Decided July 2, 1997.
Appeal, insofar as taken from the Appellate Division orders denying reargument and leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that those orders do not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.